DETAILED ACTION
This is responsive to the application filed 07 September 2021.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/ 511,537 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 17/ 511,537 anticipate claims 1-4, 6-17 and 19-20 (see examples in table below).
Further, it is well settled that the omission of an element/step and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current claims
Claims of Application No. 17/ 511,537
1. A bandwidth extension (BWE) method, performed by an electronic device, the method comprising: 
performing a time-frequency transform on a to-be-processed narrowband signal to obtain a corresponding initial low-frequency spectrum; 


obtaining a correlation parameter of a high-frequency portion and a low-frequency portion of a target broadband spectrum based on the initial low-frequency spectrum by using a neural network model,

the correlation parameter comprising at least one of a high-frequency spectral envelope and relative flatness information, the relative flatness information representing a correlation between a spectral flatness of the high-frequency portion of the target broadband spectrum and a spectral flatness of the low-frequency portion of the target broadband spectrum; 

obtaining an initial high-frequency spectrum based on the correlation parameter and the initial low-frequency spectrum; and obtaining a broadband signal according to a target low-frequency spectrum and a target high-frequency spectrum, the target low-frequency spectrum being the initial low-frequency spectrum, or a spectrum obtained by filtering the initial low-frequency spectrum, and the target high-frequency spectrum being the initial high-frequency spectrum or a spectrum obtained by filtering the initial high-frequency spectrum.

















2. The method according to claim 1, wherein the filtering the initial low-frequency spectrum or the initial high-frequency spectrum comprises: dividing an initial spectrum into a first quantity of sub-spectra, and determining first spectrum power corresponding to each sub-spectrum, the initial spectrum comprising the initial low-frequency spectrum or the initial high-frequency spectrum; determining a filter gain corresponding to each sub-spectrum based on the first spectrum power corresponding to each sub-spectrum; and respectively filtering the corresponding each sub-spectrum according to the filter gain corresponding to each sub-spectrum.

3. The method according to claim 2, wherein the determining a filter gain corresponding to each sub-spectrum based on the first spectrum power corresponding to each sub-spectrum comprises: dividing a band corresponding to the initial spectrum into a first subband and a second subband; determining first subband power of the first subband according to first spectrum power of all sub-spectra corresponding to the first subband, and determining second subband power of the second subband according to first spectrum power of all sub-spectra corresponding to the second subband; determining a spectral tilt coefficient of the initial spectrum according to the first subband power and the second subband power; and determining the filter gain corresponding to each sub-spectrum according to the spectral tilt coefficient and the first spectrum power corresponding to each sub-spectrum.


1. A bandwidth extension (BWE) method, performed by an electronic device, the method comprising: 
determining parameters of a low-frequency spectrum of a narrowband signal, the parameters of the low-frequency spectrum comprising a low-frequency amplitude spectrum; 

inputting the parameters of the low-frequency spectrum into a neural network model, and obtaining a correlation parameter based on an output of the neural network model, 


the correlation parameter representing a correlation between a high-frequency part and a low-frequency part of a target broadband spectrum and comprising a high-frequency spectrum envelope; obtaining a target high-frequency amplitude spectrum based on the correlation parameter and the low-frequency amplitude spectrum; 


generating a corresponding high-frequency phase spectrum based on a low-frequency phase spectrum of the narrowband signal; obtaining a high-frequency spectrum according to the target high-frequency amplitude spectrum and the high-frequency phase spectrum; and obtaining a broadband signal after BWE based on the low-frequency spectrum and the high-frequency spectrum.
2. The method according to claim 1, wherein the obtaining a target high-frequency amplitude spectrum based on the correlation parameter and the low-frequency amplitude spectrum comprises: obtaining a low-frequency spectrum envelope of the narrowband signal according to the low-frequency amplitude spectrum; generating an initial high-frequency amplitude spectrum based on the low-frequency amplitude spectrum; and adjusting the initial high-frequency amplitude spectrum based on the high-frequency spectrum envelope and the low-frequency spectrum envelope, to obtain the target high-frequency amplitude spectrum.




(not given patentable weight as limitations merely further limit an alternative not mapped to the claims of the co-pending application)















(not given patentable weight as limitations merely further limit an alternative not mapped to the claims of the co-pending application)



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhengtao (CN 107993672A).
Claim 1:
Zhengtao discloses a bandwidth extension (BWE) method, performed by an electronic device (Abstract), the method comprising: 
performing a time-frequency transform on a to-be-processed narrowband signal to obtain a corresponding initial low-frequency spectrum (“inputting a Mel-frequency cepstrum coefficient of a to-be-processed narrowband signal into a first preset network,”, Abstract, note that the Mel-frequency cepstrum coefficient is determined by performing time-frequency transform (e.g. Fourier transform), see “a short-time Fourier transform (STFT) may be performed on each pre-set narrowband signal to obtain a low-frequency spectrum of a preset narrow-band signal, and spectral features are extracted from the obtained low-frequency spectrum. In this embodiment, the extracted spectrum feature may be a Mel Frequency Cepstrum Coefficient (MFCC)”, page 6, paragraph 7); 
obtaining a correlation parameter of a high-frequency portion and a low-frequency portion of a target broadband spectrum based on the initial low-frequency spectrum by using a neural network model, the correlation parameter comprising at least one of a high-frequency spectral envelope and relative flatness information, the relative flatness information representing a correlation between a spectral flatness of the high-frequency portion of the target broadband spectrum and a spectral flatness of the low-frequency portion of the target broadband spectrum (“implementing frequency-domain envelop forecasting on the basis of the first preset network, so that high-frequency spectrum envelop is obtained”, Abstract, see also “the first preset network, the second preset network, and the third preset network are all convolutional neural networks”, page 6, paragraph 8); 
obtaining an initial high-frequency spectrum based on the correlation parameter and the initial low-frequency spectrum (“in accordance with the high-frequency spectrum envelop obtained from forecasting, expanding a low-frequency spectrum of the to-be-processed narrowband signal as a high-frequency spectrum”, Abstract); and 
obtaining a broadband signal according to a target low-frequency spectrum and a target high-frequency spectrum, the target low-frequency spectrum being the initial low-frequency spectrum, or a spectrum obtained by filtering the initial low-frequency spectrum, and the target high-frequency spectrum being the initial high-frequency spectrum or a spectrum obtained by filtering the initial high-frequency spectrum (“implementing frequency-time transformation on the high-frequency spectrum obtained from expansion, so that a first target high-frequency signal is obtained … fusing the first target high-frequency signal and the second target high-frequency signal by virtue of the third preset network, so that a target broadband signal is obtained. According to the embodiment provided by the invention, the requirement of a music signal on high quality can be satisfied”, Abstract, note that the target broadband signal is based on the high-frequency spectrum which itself is based on the low-frequency spectrum).
Claim 2:
Zhengtao discloses the method according to claim 1, wherein the filtering the initial low-frequency spectrum or the initial high-frequency spectrum comprises: dividing an initial spectrum into a first quantity of sub-spectra, and determining first spectrum power corresponding to each sub-spectrum, the initial spectrum comprising the initial low-frequency spectrum or the initial high-frequency spectrum; determining a filter gain corresponding to each sub-spectrum based on the first spectrum power corresponding to each sub-spectrum; and respectively filtering the corresponding each sub-spectrum according to the filter gain corresponding to each sub-spectrum (not given patentable weight as limitations merely further limit an alternative not mapped to the prior art).
Claim 3:
Zhengtao discloses the method according to claim 2, wherein the determining a filter gain corresponding to each sub-spectrum based on the first spectrum power corresponding to each sub-spectrum comprises: dividing a band corresponding to the initial spectrum into a first subband and a second subband; determining first subband power of the first subband according to first spectrum power of all sub-spectra corresponding to the first subband, and determining second subband power of the second subband according to first spectrum power of all sub-spectra corresponding to the second subband; determining a spectral tilt coefficient of the initial spectrum according to the first subband power and the second subband power; and determining the filter gain corresponding to each sub-spectrum according to the spectral tilt coefficient and the first spectrum power corresponding to each sub-spectrum (not given patentable weight as limitations merely further limit an alternative not mapped to the prior art).
Claim 4:
Zhengtao discloses the method according to claim 3, wherein the narrowband signal is a speech signal of a current speech frame (page 6, paragraphs 3 and 6), and determining first spectrum power of each sub-spectrum comprises: determining first initial spectrum power of a sub-spectrum; determining the first initial spectrum power as the first spectrum power when the current speech frame is the first speech frame; obtaining second initial spectrum power of a sub-spectrum of an associated speech frame corresponding to the sub-spectrum when the current speech frame is not the first speech frame, the associated speech frame being at least one speech frame previous to and adjacent to the current speech frame; and obtaining the first spectrum power of the one sub-spectrum based on the first initial spectrum power and the second initial spectrum power (not given patentable weight as limitations merely further limit an alternative not mapped to the prior art).
Claim 6:
Zhengtao discloses the method according to claim 1, wherein the method further comprises: determining a low-frequency spectral envelope of the to-be-processed narrowband signal based on the initial low-frequency spectrum, an input of the neural network model further comprising the low-frequency spectral envelope (“a short-time Fourier transform (STFT) may be performed on each pre-set narrowband signal to obtain a low-frequency spectrum of a preset narrow-band signal, and spectral features are extracted from the obtained low-frequency spectrum. In this embodiment, the extracted spectrum feature may be a Mel Frequency Cepstrum Coefficient (MFCC)”, page 6, paragraph 7, note that the job of MFCCs is to accurately represent the envelope of short time power spectrum).
Claim 7:
Zhengtao discloses the method according to claim 1, wherein when the time-frequency transform is a Fourier transform, the obtaining a correlation parameter of a high-frequency portion and a low-frequency portion of a target broadband spectrum based on the initial low-frequency spectrum by using a neural network model comprises: obtaining a low-frequency amplitude spectrum of the to-be-processed narrowband signal according to the initial low-frequency spectrum; and inputting the low-frequency amplitude spectrum into the neural network model, and obtaining the correlation parameter based on an output of the neural network model (not given patentable weights as limitations are conditional, in particular only occurring when the time-frequency transform is a Fourier transform).
Claim 8:
Zhengtao discloses the method according to claim 1, wherein when the time-frequency transform is a discrete cosine transform, the obtaining a correlation parameter of a high-frequency portion and a low-frequency portion of a target broadband spectrum based on the initial low-frequency spectrum by using a neural network model comprises: inputting the initial low-frequency spectrum into the neural network model, and obtaining the correlation parameter based on an output of the neural network model (not given patentable weights as limitations are conditional, in particular only occurring when the time-frequency transform is a discrete cosine transform).
Claim 9:
Zhengtao discloses the method according to claim 1, wherein when the time-frequency transform is a Fourier transform, the obtaining an initial high-frequency spectrum based on the correlation parameter and the initial low-frequency spectrum comprises: obtaining a low-frequency spectral envelope of the to-be-processed narrowband signal according to the initial low-frequency spectrum; replicating an amplitude spectrum of a high-band portion in a low-frequency amplitude spectrum, to generate high-frequency spectrum information; adjusting the high-frequency spectrum information based on the high-frequency spectral envelope and the low-frequency spectral envelope, to obtain a target high-frequency amplitude spectrum, the high-frequency spectrum information comprising an initial high-frequency amplitude spectrum; generating a corresponding high-frequency phase spectrum based on a low-frequency phase spectrum of the narrowband signal; and obtaining the initial high-frequency spectrum according to the target high-frequency amplitude spectrum and the high-frequency phase spectrum (not given patentable weights as limitations are conditional, in particular only occurring when the time-frequency transform is a Fourier transform).
Claim 10:
Zhengtao discloses the method according to claim 1, wherein when the time-frequency transform is a discrete cosine transform, the obtaining an initial high-frequency spectrum based on the correlation parameter and the initial low-frequency spectrum comprises: obtaining a low-frequency spectral envelope of the to-be-processed narrowband signal according to the initial low-frequency spectrum; replicating a spectrum of a high-frequency band portion in the initial low-frequency spectrum, to generate high-frequency spectrum information; and adjusting the high-frequency spectrum information based on the high-frequency spectral envelope and the low-frequency spectral envelope, to obtain the initial high-frequency spectrum, the high-frequency spectrum information comprising a first high-frequency spectrum (not given patentable weights as limitations are conditional, in particular only occurring when the time-frequency transform is a discrete cosine transform).
Claim 11:
Zhengtao discloses the method according to claim 9, wherein the adjusting the high-frequency spectrum information based on the high-frequency spectral envelope and the low-frequency spectral envelope comprises: determining a gain adjustment value of the high-frequency spectral envelope based on the relative flatness information and energy information of the initial low-frequency spectrum; adjusting the high-frequency spectral envelope based on the gain adjustment value, to obtain an adjusted high-frequency spectral envelope; and adjusting the high-frequency spectrum information based on the adjusted high-frequency spectral envelope and the low-frequency spectral envelope (not given patentable weights as limitations are merely further limiting limitations that were not given patentable weight).
Claim 12:
Zhengtao discloses the method according to claim 11, wherein the relative flatness information comprises relative flatness information corresponding to at least two subband regions of the high-frequency portion, relative flatness information corresponding to one subband region representing a correlation between a spectral flatness of the subband region of the high-frequency portion and a spectral flatness of a high-frequency band of the low-frequency portion; when the high-frequency portion comprises spectrum parameters corresponding to the at least two subband regions, a spectrum parameter of each subband region is obtained based on a spectrum parameter of the high-frequency band of the low-frequency portion, and the relative flatness information comprises relative flatness information between the spectrum parameter of each subband region and the spectrum parameter of the high-frequency band, when the time-frequency transform is a Fourier transform, the spectrum parameter being the amplitude spectrum, and when the time-frequency transform is a discrete cosine transform, the spectrum parameter being the spectrum; the determining a gain adjustment value of the high-frequency spectral envelope based on the relative flatness information and energy information of the initial low-frequency spectrum comprises: determining a gain adjustment value of a corresponding spectral envelope part in the high-frequency spectral envelope based on relative flatness information corresponding to each subband region and spectrum power information corresponding to each subband region in the initial low-frequency spectrum; and the adjusting the high-frequency spectral envelope based on the gain adjustment value comprises: adjusting each corresponding spectral envelope part according to a gain adjustment value of the corresponding spectral envelope part in the high-frequency spectral envelope (not given patentable weights as limitations are merely further limiting limitations that were not given patentable weight).
Claim 13:
Zhengtao discloses the method according to claim 12, wherein the high-frequency spectral envelope comprises a first predetermined quantity of high-frequency sub-spectral envelopes (page 6, paragraph 7, note that MFCC (i.e. spectral envelope) is determined for each pre-set narrowband signal); the determining a gain adjustment value of a corresponding spectral envelope part in the high-frequency spectral envelope based on relative flatness information corresponding to each subband region and spectrum power information corresponding to each subband region in the initial low-frequency spectrum comprises: determining, for each high-frequency sub-spectral envelope, a gain adjustment value of each high-frequency sub-spectral envelope according to spectrum power information corresponding to a spectral envelope in the low-frequency spectral envelope corresponding to each high-frequency sub-spectral envelope, relative flatness information corresponding to a subband region corresponding to the spectral envelope in the low-frequency spectral envelope corresponding to each high-frequency sub-spectral envelope, and spectrum power information corresponding to the subband region corresponding to the spectral envelope in the low-frequency spectral envelope corresponding to each high-frequency sub-spectral envelope; and the adjusting each corresponding spectral envelope part according to a gain adjustment value of the corresponding spectral envelope part in the high-frequency spectral envelope comprises: adjusting each high-frequency sub-spectral envelope according to a gain adjustment value of the corresponding high-frequency sub-spectral envelope in the high-frequency spectral envelope (not given patentable weights as limitations are merely further limiting limitations that were not given patentable weight).
Claims 14-17:
Zhengtao discloses a bandwidth extension (BWE) apparatus, comprising: a memory, a processor, and a computer program stored on the memory and executable on the processor (page 18, paragraph 2), wherein the processor, when executing the program, is configured to perform the steps of process claims 1-4 respectively as shown above.
Claims 19-20:
Zhengtao discloses a non-transitory computer-readable storage medium, storing a computer program (page 18, paragraph 2), the program, when executed by a processor, implementing the bandwidth extension (BWE) method comprising the steps of process claims 1-2 respectively as shown above.

Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, individually or in combination, does not disclose wherein the correlation parameter comprises the high-frequency spectral envelope and the relative flatness information; and the neural network model comprises at least an input layer and an output layer, a feature vector of a low-frequency spectrum is inputted into the input layer, the output layer comprises at least a unilateral long short-term memory (LSTM) layer and two fully connected network layers that are respectively connected to the LSTM layer, and each fully connected network layer comprises at least one fully connected layer, the LSTM layer transforming a feature vector processed by the input layer, one fully connected network layer performing first classification according to a vector value transformed by the LSTM layer and outputting the high-frequency spectral envelope, and another fully connected network layer performing second classification according to the vector value transformed by the LSTM layer and outputting the relative flatness information as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmidt et al. ("Blind bandwidth extension based on convolutional and recurrent deep neural networks.") 2018 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP). IEEE, 2018) discloses a blind bandwidth extension (BBWE) expands the bandwidth of telephone speech which often is limited to 0.2 to 3.4 kHz. The advantage is an increased perceived quality as well as an increased intelligibility. This work presents a BBWE similar to state-of-the-art bandwidth extensions like Intelligent Gap Filling with the difference that all processing is done in the decoder without the need of transmitting extra bits. Parameters like spectral envelope are estimated by a regressive Convolutional Deep Neuronal Network (CNN) with long short-term memory (LSTM).
Liu et al. ("Audio bandwidth extension using ensemble of recurrent neural networks." EURASIP Journal on Audio, Speech, and Music Processing 2016.1 (2016)) discloses a wideband to super-wideband audio bandwidth extension method using an ensemble of recurrent neural networks. The feature space of wideband audio is firstly divided into different regions through clustering. For each region in the feature space, a specific recurrent neural network with a sparsely connected hidden layer, referred as the echo state network, is employed to dynamically model the mapping relationship between wideband audio features and high-frequency spectral envelope. 
Li et al. ("Speech bandwidth extension using generative adversarial networks." 2018 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP). IEEE, 2018) three generations of blind bandwidth extension technologies, from Vector Quantization mapping through Gaussian Mixture Models, to latest architecture based on deep neural networks using Generative Adversarial Networks.
Wu et al. (US PGPub 2018/0040336) discloses a system and method of blind bandwidth extension. The system selects a prediction model from a number of stored prediction models that were generated using an unsupervised clustering method (e.g., a k-means method) and a supervised regression process (e.g., a support vector machine), and extends the bandwidth of an input musical audio signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657